Citation Nr: 1513397	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-02 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating greater than 10 percent for a duodenal ulcer with spastic duodenal bulb.

2.  Entitlement to service connection for diverticulitis secondary to a service-connected duodenal ulcer.

3.  Entitlement to service connection for a dental disorder, for the purpose of obtaining VA treatment.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from October 1960 to October 1961.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2009 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  A transcript of that hearing is associated with the claims folder.
In addition, in May 2014, the Veteran presented testimony at a Central Office Board hearing in Washington D.C. before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  

A review of the Virtual VA system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The increased rating issue is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  


FINDING OF FACT

In May 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that the appeal was being withdrawn for the issues of service connection for diverticulitis secondary to a service-connected duodenal ulcer, and service connection for a dental disorder, for the purpose of obtaining VA treatment.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of service connection for diverticulitis secondary to a service-connected duodenal ulcer.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of service connection for a dental disorder, for the purpose of obtaining VA treatment.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, in a May 2014 statement submitted by the Veteran, he withdrew the appeal for the issues of service connection for diverticulitis secondary to a service-connected duodenal ulcer, and service connection for a dental disorder, for the purpose of obtaining VA treatment.  Hence, there remain no allegations of errors of fact or law for appellate consideration for these particular issues.  Accordingly, the Board does not have jurisdiction to review these issues; hence, they are dismissed.



ORDER

The issue of entitlement to service connection for diverticulitis secondary to a service-connected duodenal ulcer is dismissed.   

The issue of entitlement to service connection for a dental disorder, for the purpose of obtaining VA treatment, is dismissed.   


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's increased rating claim for a duodenal ulcer.  

First, at the May 2014 hearing, the Veteran referenced outstanding, recent private treatment records for his ulcer from Brooks Family Practice Clinic.  See hearing testimony at page 3.  However, these private records are not present in the claims file.  In this regard, VA is required to make reasonable efforts to obtain all relevant records, including private records and state government records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  However, a claimant is required to cooperate fully with VA's efforts and, provide adequate information to authorize the release of existing records in an acceptable form.  38 C.F.R. § 3.159(c)(1).  Therefore, the AOJ should contact the Veteran and ask that he complete and return the necessary authorizations (VA Forms 21-4142) for VA to obtain these private treatment records or any other records requiring authorization.  

Second, the AOJ should attempt to secure any outstanding VA treatment records from the VA healthcare system in Dallas and Fort Worth, dated from June 2011 to the present.  At the hearing, the Veteran stated that he received recent VA treatment for his service-connected duodenal ulcer.  

Third, the Veteran was last provided a VA examination in connection with his service-connected duodenal ulcer disability in March 2010.  The Veteran has alleged that his service-connected duodenal ulcer disability has continued to worsen since that time in the last four to five years.  See May 2014 hearing testimony at page 11.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the appropriate VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected duodenal ulcer disability.

Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records from the Dallas and Fort Worth VA healthcare systems dated from June 2011 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and ask that he complete and return the necessary authorization (VA Forms 21-4142) for VA to obtain private treatment reports for his duodenal ulcer from Brooks Family Practice Clinic.  The Veteran must adequately identify the private providers.  He should be asked to provide the full names of the providers who treated him for his duodenal ulcer, the specific dates of treatment, and any address or telephone information.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, to include additional VA and private treatment records, secure the appropriate VA examination to ascertain the current severity and manifestations of the Veteran's service-connected duodenal ulcer disability.  Access to the paper-based claims folder, VBMS, and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The appropriate Disability Benefits Questionnaire must be fully filled out.  The explanation for all opinions must be provided.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the consider all of the evidence of record and readjudicate the increased rating issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


